Citation Nr: 0018305	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  89-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for polycystic ovary 
disease or ovarian cysts.  

2.  Entitlement to service connection for cysts of the right 
breast, colon, eyes, thyroid gland, left hip, and left groin 
on a direct basis or secondary to vaginitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to 
March 1961 and from May 1961 to October 1962.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1988, Cleveland, Ohio rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Thereafter, the veteran's file was transferred to the VA RO 
in Indianapolis, Indiana.  

The appeal was remanded by the Board in May 1998 and 
August 1999, for further development.  

Further, in March 2000, the Board of Veterans' Appeals 
(Board) sent the veteran a letter providing her an 
opportunity to request a hearing before the Board, if she so 
desired.  She was provided 60 days to respond to make her 
request.  She failed to respond to the letter and therefore, 
this claim is now ready for appellate review.  


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
polycystic ovary disease or ovarian cysts, and cysts of the 
right breast, colon, eyes, thyroid gland, left hip, and left 
groin on a direct basis or secondary to vaginitis are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
polycystic ovary disease or ovarian cysts, and cysts of the 
right breast, colon, eyes, thyroid gland, left hip, and left 
groin on a direct basis or secondary to vaginitis are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal no complaints or findings 
pertaining to polycystic ovary disease, ovarian cysts, breast 
cysts, colon cysts, eye cysts, thyroid cysts, hip cysts, or 
groin cysts.

The service medical records do show that pelvic examination 
at enlistment in April 1958 revealed clinically normal 
findings with the appellant having a normal introitus vagina 
and cervix, a clean uterus, and a negative adnexa.  In her 
Report of Medical History, the veteran answered "no" when 
asked if she ever had or now had a vaginal discharge, been 
pregnant, been treated for a female disorder, had painful 
menstruation or had irregular menstruation.  The veteran's 
menstrual history was judged to be normal.  

Throughout service, beginning in June 1959, the veteran was 
seen regularly with complaints and for treatment of 
dysmenorrhea.  In August 1960, she was seen complaining of 
heavy vaginal discharge with severe itching sensation.  She 
continued to be seen in September 1960, as her condition had 
not improved.  She had bacterial vaginitis and her cervix was 
red.  The diagnostic impression was acute cervicitis.  She 
was prescribed Benadryl and sulfa vaginal cream.  Later in 
September 1960, the appellant was treated for Trichomonas.  
In December 1960, she was seen again with a reddened cervix 
and reddened vulva.  She was treated with Gentian Violet 
painting.  

In January 1961, the veteran was hospitalized for 25 days for 
vaginitis caused by proteus vulgaris.  She related the onset 
of severe vaginal itching to August 1960.  At that time, she 
noted creamy, white discharge, associated with pruritus.  
While hospitalized, she was placed on a rigid routine of 
douches and suppositories, hydrocortisone and daily vitamin 
A.  She responded slowly to this mode of therapy but was 
completely asymptomatic by the 20th day.  In March 1961, she 
underwent a separation physical and was diagnosed with 
chronic pelvic inflammatory disease.  Her cervix was reddened 
and tender and there was yellow discharge noted.  The uterus 
was tender.  She was prescribed Tetracycline and hot sitz 
baths.  Later that month, she was hospitalized for 
vulvovaginitis due to Trichomonas vaginalis.  It was noted 
that the veteran consulted a physician at the dispensary who 
diagnosed "cyst of the right tube" after observing 
yellowish discharge on pelvic examination and suspected 
pregnancy because of question of "blue uterus."  
Papanicolaou smears of the cervix and vagina showed no 
cytological abnormalities.  In June 1961, there was no change 
found in her physical condition and she was accepted for 
reentry into service.  

The veteran was seen in the gynecology clinic in August 1961.  
It was noted that she had been treated for vaginal discharge 
irregularly since August 1960.  At the time of the 
examination, she had multiple vaginal warty growths.  She was 
treated with Podophyllum.  She continued to be treated with 
Podophyllum for this condition from August 1961 to 
December 1961.  

In August 1962, the appellant reported that she thought she 
was pregnant.  The examiner noted intrauterine growth.

In September 1962, the veteran was seen in the gynecology 
clinic indicating that her last menstrual period had been 
only three days when she normally had five-day periods.  A 
"froz" test was positive.  Physical examination showed the 
uterus to be six weeks gestational size.  The cervix was soft 
and cystic.  The diagnosis was early pregnancy, six weeks.  
Later that month, she underwent examination for separation 
from service.  It was noted on the report for medical 
examination that she had intrauterine growth of eight weeks.  
The diagnosis was uterine pregnancy, not delivered. On a 
Report of Medical History, the veteran answered "yes" when 
asked if she ever had or now had a vaginal discharge, been 
pregnant, been treated for a female disorder, or had painful 
menstruation.  The examiner indicated that the veteran was 
approximately seven weeks pregnant and that she had recurrent 
vaginitis, under treatment.  

By rating decision of February 1974, service connection was 
granted for vaginitis, effective August 1973.  

In March 1974, the veteran continued to be treated for 
vaginal complaints.  She was diagnosed with pelvic 
congestion, dysmenorrhea with considerable psychogenic 
overlay and rule out endometriosis.

In April 1974, Edward Sattenspiel, MD sent a medical 
statement regarding the veteran to the Phoenix, Arizona VA 
Hospital.  The veteran complained of constant heavy vaginal 
discharge with intermittent itching.  Pelvic examination at 
the time of her initial visit was unremarkable.  The next 
week she was seen again and microscopic examination of the 
vaginal discharge revealed a significant Candida albicans 
infection.  She was prescribed Monistat Cream to use nightly 
for two weeks.  There was no evidence of any chronic, adnexal 
infection on physical examination and her tubes were 
apparently patent.  

In May 1974, a medical statement regarding the veteran was 
sent to the Chief, VA outpatient services.  The chief 
complaint was nausea, pelvic pain, and malaise of one week 
duration.  A blood count was found to be high and she began 
to have bloody vaginal discharge with a bad odor.  She 
related that she had never been pregnant; and that she had 
painful, regular periods and had had a similar episode of the 
present illness in the past.  She also described a long-
standing history of vaginitis.  Physical examination revealed 
a slight, bloody discharge with a mild vaginitis and normal 
cervix.  A Papanicolaou smear was reported negative.  The 
uterus was in the anterior position, normal size, tender to 
manipulation and left adnexa was slightly thickened and 
tender.  The tentative diagnosis was endometritis.  The 
examiner recommended that the veteran be observed through her 
next menstrual period and if symptoms persisted, a dilation 
and curettage (D & C) should be considered.  

In February 1982, the veteran was seen for vaginal bleeding 
intermittently between periods.  She noted problems with 
discharge and odor since 1960.  She also had adnexal pain.  
The assessment was fibrocystic disease.  She was referred to 
the OB/GYN clinic.  She was seen later that month for 
bilateral fibrocystic disease of the breasts without 
adenopathy or nipple discharge.  She was told to return for 
follow-up in one year.  

In March 1982, the veteran was seen in the VA general medical 
clinic.  She complained of two menses in September 1981 and 
since then, she had been having heavy clots and cramps every 
20 days.  Pap smears were negative.  She also reported a nine 
year history of vulvar itching, pain, and discharge with 
vulvar "sores."  She was told this was vaginitis and she 
had been using douche.  Physical examination revealed no 
abdominal masses or vaginal lesions.  The cervix also had no 
lesions and the adnexa had no masses.  The vulva had old 
folliculitis and no lesions.  The impression was anovulatory 
bleeding and a D & C was planned.  

The veteran was hospitalized by VA in April 1982 for a 
colonoscopy.  While hospitalized, she underwent a biopsy of 
the breast which was consistent for fibrocystic disease.  
Thyroid functions performed during the hospitalization were 
normal.  The colonoscopy showed several pedunculated colonic 
polyps that were snared.  The gastroenterology service did 
not feel that the veteran was likely to have familial 
polyposis.  The pertinent diagnoses were colonic polyps and 
fibrocystic disease of the breast.  

In June 1982, the veteran was hospitalized for 
hyperthyroidism.  

The veteran underwent VA examination in August 1982.  She 
related that she was treated for vaginitis in 1960 and 
continued to have vaginal discharge.  She was advised to use 
Betadine douches.  Physical examination revealed negative 
breasts, and normal secretions.  Wet prep disclosed no 
Trichomonads.  Stippled cells suggested "clue cells."  The 
clinical picture of persisting vaginitis with "clue cells" 
suggested Hemophilus (also termed Gardnerella) vaginitis.  
The laboratory was unable to grow the organism.  The 
pertinent diagnosis was chronic, recurrent vaginitis, 
probably due to Gardnerella. 

The veteran underwent VA examination in October 1984.  
Physical examination revealed that the uterus appeared large.  
There was no adnexal mass felt.  On pelvic examination, there 
was white vaginal discharge, which was very cheesy in 
character.  The pertinent diagnosis was chronic vaginitis.  

In February 1987, a medical statement from Peter A. Blichert, 
MD, was received by VA.  It was noted that the veteran was 
treated for a long period of time for "vaginitis."  She had 
occasional nodules in the inguinal lymph node area related to 
"boils" around the vagina and on the perineum.  There were 
no breast masses.  Pelvic examination showed slight redness 
of the perineum.  Wet smears were negative for Trichomonas, 
Monilia and Clue Cells.  They were positive for white blood 
cells.  The cervix was hypertrophic, and healed externally.  
The vaginal mucosa was free from change.  The uterine corpus 
was enlarged and globular.  A mass was present in the left 
adnexa, that could not be separated from the uterine corpus.  
The right adnexa was negative.  The impression was mechanical 
vulvitis, and pelvic tumor, fibroid uterus or left adnexal 
mass.  Dr. Blichert recommended a pelvic ultrasound to 
determine the nature of the pelvic tumor.  A February 1987 
outpatient treatment record from a VA examiner associated 
with the claims folder indicated that the veteran's condition 
at that time was ovarian disease that was not related to 
vaginitis.  

The veteran was hospitalized by VA in March 1987.  She was 
admitted with a suspected left sided ovarian cyst which was 
confirmed by sonogram.  The gynecologist performed an 
exploratory laparotomy with bilateral salpingoovariectomy and 
total abdominal hysterectomy for the ovarian cyst and 
endometriosis.  The pertinent diagnoses were endometriosis, 
endometritis, and a bilateral ovarian cyst.  A surgical 
pathology report presented diagnoses of menopausal phase 
endometrium, diffuse macro and microcysts of the right ovary, 
and a simple left ovarian cystoma.  

In July 1987, the veteran claimed service connection for 
ovarian cyst condition.  She claimed that she was discharged 
from the service in 1962 due to what the service considered 
was a pregnancy, and that in November 1962, her condition was 
diagnosed as an ovarian cyst at England AFB Hospital.  

The veteran was hospitalized by VA in July and August 1987.  
Past medical history revealed a history of hypothyroidism, 
and two adenomatous parathyroid glands were removed in 1982 
with resolution of hypercalcemia.  She had a history of 
familial pulposus.  She was followed by the gastrointestinal 
clinic and noted to have over 100 polyps in her colon.  A 
total abdominal colectomy with ileocolostomy was performed.  

The veteran was hospitalized by VA in August and 
September 1987 for conditions unrelated to this claim.  Of 
import was a past medical history which showed 
parathyroidectomy in 1976.  

By rating decision of September 1987, service connection for 
ovarian cyst was denied.  The veteran was notified of this 
decision in October 1987.  

In January 1988, the veteran was seen in the psychiatric 
clinic with numerous somatic complaints.  She had complaints 
of skin lesions with none found; vague aches and pains and 
eye problems.  She also was seen in the neurology clinic with 
vague complaints in the lumbosacral area.  The impression was 
chronic low back pain probably secondary to degenerative 
changes in the spine.  The examiner stated that in view of 
the history of parathyroid adenoma, status post hysterectomy, 
and bilateral salpingo-oophorectomy, an endocrine evaluation 
should be considered.  While a resident of the VA domiciliary 
in February 1988, she complained of swelling in the right 
groin.  An examiner evaluated the veteran but was unable to 
see any abnormality.  

By rating decision of August 1988, service connection was 
denied for numerous disabilities to include cyst of the right 
breast, both eyes, thyroid gland, left hip, and groin.  

In July 1990, a VA examiner in endocrinology submitted a 
medical statement regarding the veteran's various diagnoses 
to the VA, Chief of Medical Service.  The examiner indicated, 
in pertinent part, that the veteran had hyperparathyroidism 
which was treated with a partial parathyroidectomy in 
June 1982.  However, hypercalcemia persisted post-
operatively, and necessitated reexploration six months later.  
A retroesophageal parathyroid adenoma was located and 
resected in December 1982.  As far as the examiner knew, her 
blood calcium had been normal since that time.  

In February 1991, the veteran was hospitalized by VA.  She 
was seen in regard to a right breast biopsy that was positive 
for ductal infiltrating carcinoma.  During her hospital stay, 
she complained of vaginal pruritus and was treated with 
topical Clotrimazole.  She had a lumpectomy, axillary 
resection and radiation treatment.  The discharge diagnosis 
was Stage II right breast carcinoma.  

The veteran was hospitalized by VA in October 1991 for 
dissection of a right axillary mass.  The mass was negative 
for metastatic tumor.   

In October 1996, the veteran underwent a VA gynecological 
examination.  The examination showed a complete removal of 
her uterus in 1987, along with both ovaries and tubes for 
endometriosis.  There was no prolapse of the vagina or 
vaginal cuff or displacement of pelvic organs and there was 
no menstruation.  Both of her ovaries were removed with her 
uterus and tubes.  It was also noted that there had never 
been complications with pregnancy "because the veteran had 
never been pregnant."  A December 1996 addendum to the 
October 1996 VA gynecological examination indicated that the 
examiner was unable to render an opinion on whether or not 
there was a misdiagnosis of the veteran's gynecological 
problems during service.  The examiner stated that 
endometriosis was a diagnosis based on operative findings.  
At the time of the examination, the veteran was noted to have 
no signs or symptoms consistent with endometriosis.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1999.  She testified that she 
started having infections in service and had never had 
complete relief from the infections since that time.  She 
stated that she never went without an infection, and that 
they treated her for the infections with constant douching 
and antibiotics everyday.  She also stated that while 
hospitalized, she received this treatment three times per 
day.  She related that endometriosis began in service and 
that she believed that it was caused by exercising, carrying 
heavy duffel bags, and marching.  She related that she was 
initially told that she was pregnant, but another doctor at 
England Air Force Base in Louisiana evaluated her and told 
her that she was not pregnant, that she had an ovarian cyst.  
She also indicated that even though she has had a 
hysterectomy, she was told that she would still grow cysts.  
She also testified that the left hip and left groin cysts 
were connected to the left ovarian cyst because the ovarian 
cyst adhered to her colon and pushed her colon down and 
necessitated the radial hysterectomy.  Further, she related 
that a private physician told her that people with thyroid 
problems grow cysts around their eyes and she believed that 
this was all related.  

Analysis


The threshold question is whether the veteran has presented 
well-grounded claims.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  For the reasons discussed below, the Board finds 
that the aforementioned claims are not well grounded.  

In order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of the evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In a claim for service connection, evidence must be presented 
which in some fashion links the current disability to a 
period of military service or to an already service-connected 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343, 346 (1993).  
Lay assertions of medical diagnosis or causation, however, do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  

Polycystic ovary disease or ovarian cysts

As for polycystic ovary disease or ovarian cysts, the veteran 
meets the first prong of the Caluza test as there has been a 
diagnosis of ovarian disease.  In February 1982, the 
diagnostic assessment after the veteran was seen for 
intermittent vaginal bleeding was fibrocystic disease.  In 
March 1987, she was hospitalized for a total abdominal 
hysterectomy and the diagnosis included bilateral ovarian 
cysts.  

The second prong of Caluza requires lay or medical evidence 
of the disability incurred or aggravated in service.  That 
also has been established.  The veteran testified at a 
personal hearing testimony before a hearing officer at the RO 
in September 1999.  Her testimony indicated that a physician 
in service told her she was not pregnant as she had 
previously been told, but that she had a cyst on her ovary.  
Service medical records dated in March 1961, did not diagnose 
a cyst of the ovary but did diagnose a "cyst of the right 
tube."  The veteran's testimony provides sufficient lay 
evidence and the second prong of Caluza has been met.  

The third prong of Caluza, however, requires a link between 
the current disability and the in-service injury or 
aggravation.  Competent medical evidence is required to 
satisfy this third prong.  That has not been presented in 
this case.  There is voluminous evidence since the 1980's 
showing that the veteran did indeed have polycystic ovary 
disease.  However, her testimony is the only evidence that 
presents a link between the disability and service 
incurrence.  The veteran is not competent to provide this 
link as medical evidence is required to establish this prong 
necessary for a well grounded claim.  As related in Espiritu, 
lay persons, who are untrained in the field of medicine or 
science, cannot provide competent evidence as to the etiology 
of a disability.  Additionally, the February 1987 VA 
outpatient treatment report states that the veteran's 
condition at that time was ovarian disease that was not 
related to vaginitis.  Based on the foregoing, a well-
grounded claim for service connection for polycystic ovary 
disease or ovarian cysts is not established.  

Cysts of the eyes, left hip and left groin on a direct basis 
or secondary to vaginitis

As for the veteran's claims for service connection for cysts 
of the eyes, left hip and left groin, on a direct basis, or 
secondary to service-connected vaginitis, there is no 
evidence in the record diagnosing cysts of the eyes, left hip 
or left groin.  There has been medical evidence of complaints 
by the veteran of swelling of the eyes, and pain of the hip 
and groin areas.  However, no diagnosis of cysts of these 
areas is reflected in the medical evidence.  Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Based on the lack of 
competent evidence showing a present disability, the claims 
of entitlement to service connection for cysts of the eyes, 
left hip and left groin, on a direct basis or as secondary to 
service-connected vaginitis, are not plausible.  

Cyst of the right breast and colon on a direct basis or 
secondary to vaginitis

As for cysts of the right breast and colon on a direct basis, 
the veteran has met the first prong of Caluza as fibrocystic 
disease of the breast was diagnosed in February 1982.  As for 
cysts of the colon, the veteran's colonic disability has been 
specifically diagnosed as polyps.  She has been diagnosed 
with this disability and has undergone a colectomy.  The 
veteran's statement attributing her fibrocystic breast 
disease and her colonic disability to service is arguably 
sufficient to meet the second prong of Caluza.  The third 
prong of Caluza, however, clearly has not been met since 
there is no competent or medical evidence of record which 
links the current diagnose and service, except for the 
veteran's testimony, which is insufficient to well ground a 
claim.  

When a veteran contends that her service-connected disability 
had caused a new disability, she must submit competent 
medical evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134, 137 (1994).  

As for cysts of the right breast and colon secondary to 
service-connected vaginitis, again, we only have the 
veteran's testimony that the fibrocystic and colonic disease 
are related to attempt to well ground the claim.  This 
testimony alone is not sufficient.  Therefore, the veteran's 
claim of entitlement to service connection for right breast 
and colon cyst on a direct basis or as secondary to her 
service-connected vaginitis is not plausible.  

The veteran also has attributed cysts of the right breast, 
colon, eyes, thyroid gland, left hip and left groin on 
occasions to polycystic ovary disease. In a case such as this 
one, where the law, and not the evidence, is dispositive, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Since the veteran is not service 
connected for polycystic ovary disease, there is no basis to 
grant secondary service connection for cysts of the right 
breast, colon, eyes, thyroid gland, left hip and left groin.  

Consideration was also given to the Court decision in which 
it was held that additional disability resulting from the 
aggravation of a non-service connected condition by a service 
connected condition is compensable under 38 C.F.R. § 3.310(a) 
(1999).  Allen v. Brown, 7 Vet. App. 439 (1995).  However, 
there is no medical evidence of record that clearly indicates 
that any of the veteran's claimed disabilities was aggravated 
by her service-connected vaginitis.  Based on the foregoing, 
service connection for cysts of the right breast, colon, 
eyes, thyroid gland, left hip and left groin, secondary to 
the veteran's service-connected vaginitis is not warranted.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim does not cross the 
threshold of being a well grounded claim, a weighing of the 
merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for polycystic disease or ovarian cysts is 
denied.  Service connection for cysts of the right breast, 
colon, eyes, thyroid gland, left hip, and left groin on a 
direct basis or secondary to vaginitis is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

